PER CURIAM.
This case concerns respondent North Carolina Department of Health and Human Service’s (NCDHHS’s) denial of petitioner Good Hope Health System’s (GHHS’s) Certificate of Need (CON) application filed in 2003. After the CON Section of NCDHHS’s Division of Facility Services initially denied the application, GHHS proceeded to a contested case hearing after which an administrative law judge recommended that the CON be approved. NCDHHS thereafter issued a final agency decision denying the CON. GHHS and petitionerintervenor Town of Lillington appealed to the Court of Appeals. In a divided opinion, the Court of Appeals dismissed the appeal as mooted by GHHS’s submission of a CON application in 2005. Good Hope Health Sys., L.L.C. v. N.C. Dep’t of Health & Human Servs., 175 N.C. App. 296, 623 S.E.2d 307 (2006).
*637Upon full consideration of the briefs submitted by the parties and cases cited therein and their arguments before this Court, we conclude GHHS’s appeal is not moot, and thereby reverse the opinion of the Court of Appeals and remand the case to that court for consideration on the merits.
Our decision is primarily directed by the fundamental differences between the criteria used to evaluate GHHS’s 2003 and 2005 CON applications. The 2003 CON review process was non-competitive in that GHHS was the sole applicant proposing that particular project, which was ostensibly intended to replace an existing facility. In contrast, the 2005 CON application process, which arose out of an amended State Medical Facilities Plan designating a need for a new hospital in Harnett County, involved additional applicants. Therefore, GHHS’s 2005 application would be subject to comparison with others, including any submitted by respondent-intervenors, and would be evaluated in that context. Thus, although the 2003 and 2005 CON applications proposed substantially similar projects, the character of the review process for each distinguishes them. Likewise, we reject respondent-intervenors’ argument that GHHS’s cessation of operations at the Erwin site moots this controversy. Accordingly, we conclude that GHHS has a right to substantive review of NCDHHS’s denial of its 2003 CON application.
In summary, as to the appeal of right based on the dissenting opinion in the court below, we find that GHHS’s appeal of the denial of its 2003 CON application is not moot, and accordingly, we reverse the decision of the Court of Appeals as to the appealable issue of right and remand the case to that court for a review on the merits. We conclude that both the petition for discretionary review of the Court of Appeals opinion and for review as to additional issues were improvidently allowed.
REVERSED AND REMANDED; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.
Justice TIMMONS-GOODSON did not participate in the consideration or decision of this case.